Citation Nr: 1720295	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  16-28 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of an injury of the right lower leg with lymphedema.

2.  Entitlement to an increased disability rating for residuals of an injury of the left lower leg with lymphedema. 

(The issue of entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1965 to August 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from August 2006 and December 2009 rating decisions of the ROs in Denver, Colorado, and Seattle, Washington, respectively.  In each decision, the RO denied an increased disability rating for the service-connected leg disabilities on appeal.  

These issues were first before the Board in May 2012, where, in pertinent part, the Board remanded the issues addressed in the instant decision to schedule a new VA leg examination.  Upon being returned to the Board, the issues were again remanded in a June 2015 decision to schedule a new hearing before the Board, as the previous Veterans Law Judge (VLJ) who originally heard the matter in October 2011 was no longer with the Board.  The Veteran subsequently testified from Columbia, South Carolina, at a May 2016 Board videoconference hearing before the undersigned VLJ, who was seated in Washington, DC.  The two hearing transcripts have been associated with the record.


This case again came before the Board in July 2016, where the Board once again remanded the issues on appeal for a new VA leg examination.  The Veteran received the requested VA leg examination in August 2016.  Based upon the examination results, the Veteran was granted service connection for right and left lower extremity venous insufficiency, each rated as 60 percent disabling, and service connection for right and left lower extremity sensory polyneuropathy, each rated as 10 percent disabling.  An effective date of November 8, 2005, the date of claim, was assigned for each disability.  Further, as noted in the corresponding September 2016 Supplemental Statement of the Case (SSOC), the RO denied compensable ratings for the related bilateral leg scarring.  Based upon the RO's actions, the Veteran's combined disability rating increased to 100 percent disabling from November 8, 2005.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDING OF FACT

Per an October 2016 written Statement in Support of Claim, via VA Form 21-4138, prior to the promulgation of a Board decision in the present appeal, the Veteran asked to withdraw all of the issues on appeal, to include the issues of an increased disability rating for residuals of an injury of the right lower leg with lymphedema and an increased disability rating for residuals of an injury of the left lower leg with lymphedema.



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an increased disability rating for residuals of an injury of the right lower leg with lymphedema.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an increased disability rating for residuals of an injury of the left lower leg with lymphedema.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Issues on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  Per an October 2016 written Statement in Support of Claim, via VA Form 21-4138, prior to the promulgation of a decision in the present appeal, the Veteran asked to withdraw all of the issues on appeal, to include the issues of an increased disability rating for residuals of an injury of the right lower leg with lymphedema and an increased disability rating for residuals of an injury of the left lower leg with lymphedema.  In withdrawing the issues, the Veteran specifically noted being pleased with the 100 percent total disability rating assigned from November 8, 2005, the date of claim. 


As the Veteran has withdrawn all issues on appeal, to include the issues of an increased disability rating for residuals of an injury of the right lower leg with lymphedema and an increased disability rating for residuals of an injury of the left lower leg with lymphedema, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues of an increased disability rating for residuals of an injury of the right lower leg with lymphedema and an increased disability rating for residuals of an injury of the left lower leg with lymphedema, and the issues will be dismissed.


ORDER

The appeal for an increased disability rating for residuals of an injury of the right lower leg with lymphedema is dismissed.

The appeal for an increased disability rating for residuals of an injury of the left lower leg with lymphedema is dismissed.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


